                        1       ROBERT G. HULTENG, Bar No. 071293
                                rhulteng@littler.com
                        2       AURELIO PEREZ, Bar No. 282135
                                aperez@littler.com
                        3       LITTLER MENDELSON, P.C.
                                333 Bush Street
                        4       34th Floor
                                San Francisco, California 94104
                        5       Telephone: 415.433.1940
                                Facsimile: 415.399.8490
                        6
                               Attorneys for Defendants
                        7

                        8      Timothy J. Becker (MN Bar No. 256663)
                               tbecker@johnsonbecker.com
                        9      Jacob R. Rusch (MN Bar No. 391892)
                               jrusch@johnsonbecker.com
                     10        JOHNSON BECKER, PLLC
                               444 Cedar Street, Suite 1800
                     11        St. Paul, Minnesota 55102
                               Telephone:    612.436.1800
                     12        Facsimile:    612.436.1801

                     13
                                Trial Counsel for Plaintiffs
                     14

                     15                                          UNITED STATES DISTRICT COURT

                     16                                         NORTHERN DISTRICT OF CALIFORNIA

                     17

                     18         PHILLIP FLORES and DARAH DOUNG,               Case No. 3:12-cv-05790-JST
                                individually and on behalf of all similarly
                     19         situated individuals,                         Assigned for all purposes to the Honorable Jon
                                                                              S. Tigar
                     20                            Plaintiff,
                                                                              JOINT STIPULATION AND [PROPOSED]
                     21                v.                                     ORDER AMENDING SCHEDULE FOR
                                                                              SUBMISSION OF PARTIES’ PROPOSED
                     22        TFI INTERNATIONAL INC., a Foreign              SETTLEMENT
                               Corporation, F/K/A TRANSFORCE INC., a
                     23        Foreign Corporation, and TFORCE FINAL          Complaint Filed:                Nov. 9, 2012
                               MILE, LLC, a Foreign Limited Liability         1st Amended Complaint Filed:    Jan. 8, 2013
                     24        Company, F/K/A TF FINAL MILE, LLC, a           2nd Amended Complaint Filed:    July 18, 2013
                               Foreign Limited Liability Company, F/K/A       3rd Amended Complaint Filed:    Mar. 28, 2014
                     25        DYNAMEX OPERATIONS EAST, LLC, a                4th Amended Complaint Filed:    June 26, 2014
                               Foreign Limited Liability Company, F/K/A
                     26        DYNAMEX OPERATIONS EAST, INC., a
                               Foreign Corporation,
                     27
                                                   Defendant.
                     28
LITTLE R MEND ELSO N, P .C .
        333 Bush Street
           34th Floor           ORDER RE PROPOSED
    San Francisco, CA 94104                                                                          CASE NO. 3:12-CV-05790-JST
          415.433.1940
                                SETTLEMETN
                        1             The Parties have been working on drafting a Settlement Agreement, Motion for Approval,

                        2      and exhibits related to both. Currently, the deadline to file the Motion is October 23 with an approval

                        3      hearing on November 15, at 2:00 p.m.

                        4             The Parties request permission to amend the filing deadline three days to October 26, but

                        5      keep the November 15 approval hearing date as currently scheduled. Due to schedules of lead

                        6      Counsel, and a conflicting mediation scheduled for October 22, the Parties have been unable to

                        7      complete the motion papers and exhibits. While the Parties have made considerable progress towards

                        8      drafting a Settlement Agreement and Release, the Parties cannot meet-and-confer via phone

                        9      conference until the current filing deadline, October 23. The added three days will allow the Parties

                     10        to meet-and-confer to finalize the motion papers.

                     11               IT IS HEREBY ORDERED that the Parties file a Motion and supporting memorandum

                     12        outlining the proposed settlement terms by October 26, 2018. The hearing on the Parties’ motion for

                     13        approval of the settlement shall remain November 15, 2018 at 2 p.m. as scheduled.

                     14               SO STIPULATED.
                     15
                                Dated:        October 22, 2018                       /s/ Jacob R. Rusch
                     16                                                              Timothy J. Becker
                                                                                     Jacob R. Rusch
                     17                                                              JOHNSON BECKER, PLLC
                                                                                     Trial Counsel for Plaintiffs
                     18

                     19
                     20         Dated:        October 22, 2018                     /s/ Aurelio J. Perez
                                                                                   ROBERT G. HULTENG
                     21                                                            AURELIO J. PEREZ
                                                                                   LITTLER MENDELSON, P.C.
                     22                                                            Attorneys for Defendants
                     23

                     24

                     25

                     26
                     27

                     28
LITTLE R MEND ELSO N, P .C .
        333 Bush Street
           34th Floor          AMENDED ORDER RE PROPOSED                        2.
    San Francisco, CA 94104                                                                               CASE NO. 3:12-CV-05790-JST
          415.433.1940
                               SETTLEMETN
                        1                                           PROPOSED ORDER
                        2             Pursuant to the Parties’ stipulation and for good cause shown, the filing deadline for the
                        3
                               Parties settlement approval motion and attending exhibits is extended 3 days, to October 26, 2018.
                        4
                               The November 15, 2018 hearing date remains as scheduled.
                        5
                                      IT IS SO ORDERED.
                        6
                                Dated:       October       23      , 2018
                        7

                        8
                        9                                                         HONORABLE JON S. TIGAR
                     10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19
                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27

                     28
LITTLE R MEND ELSO N, P .C .
        333 Bush Street
           34th Floor          AMENDED ORDER RE PROPOSED                     3.
    San Francisco, CA 94104                                                                          CASE NO. 3:12-CV-05790-JST
          415.433.1940
                               SETTLEMETN
                        1                     ATTESTATION FOR COMPLIANCE WITH CIVIL L.R. 5-1(i)(3)
                        2              I, Jacob R. Rusch, declare under penalty of perjury and pursuant to the laws of California and
                        3
                               the United States that I have in my possession e-mail correspondence from Aurelio J. Perez that the
                        4
                               content of this Joint Stipulation is acceptable to all persons required to sign it.
                        5
                               Dated: October 22, 2018                                 /s/ Jacob R. Rusch
                        6                                                              Jacob R. Rusch
                        7                                                              Johnson Becker, PLLC

                        8
                        9

                     10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19
                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27

                     28
LITTLE R MEND ELSO N, P .C .
        333 Bush Street
           34th Floor          AMENDED ORDER RE PROPOSED                          4.
    San Francisco, CA 94104                                                                                  CASE NO. 3:12-CV-05790-JST
          415.433.1940
                               SETTLEMETN
